Citation Nr: 0901880	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-30 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In June 2002, the veteran filed a claim for, inter alia, 
service connection for hepatitis C.  In an August 2002 rating 
decision, the RO denied the veteran's claim and the veteran 
filed a notice of disagreement in August 2003.  In 
February 2005, the RO granted the veteran's claim and 
evaluated the veteran's disability as non-compensably (zero 
percent) disabling, effective June 25, 2002.  In April 2005, 
the veteran filed a notice of disagreement with the RO 
contending that his hepatitis C warranted a higher initial 
rating.


REMAND

In his April 2005 notice of disagreement, the veteran 
contended that the symptoms of his hepatitis C included:  
fatigue, lack of appetite, vomiting, body aches, and other 
gastrointestinal problems.  In addition, in a September 2005 
statement, the veteran maintained that his hepatitis C caused 
fatigue, malaise, arthralgia, upper right quadrant pain, and 
vomiting-all of which had been debilitating for months at a 
time.  Lastly, in a March 2006 statement, the veteran 
contended that a longstanding problem had been misdiagnosed 
as hemorrhoids and was, in fact, a digestive disturbance due 
to the hepatitis C infection. 

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of a staged rating 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's hepatitis C has been evaluated under Diagnostic 
Code 7354.  See 38 C.F.R. § 4.114 (2008).  Pursuant to this 
diagnostic code, a non-compensable rating is warranted for 
non-symptomatic hepatitis C.  A 10 percent rating is 
warranted for intermittent fatigue, malaise, and anorexia, 
or, incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating is warranted for 
daily fatigue, malaise and anorexia, with substantial weight 
loss (or other indication of malnutrition) and hepatomegaly, 
or, incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right  
upper quadrant pain) having a total duration of at least six 
weeks during the past twelve-month period, but not occurring 
constantly.  Lastly, a 100 percent rating is warranted for 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

The veteran's post-service treatment records contain evidence 
of ongoing treatment for hepatitis C infection since he was 
first diagnosed in June 2002 at the Salt Lake City VA Medical 
Center (VAMC).  Since then, a May 2002 treatment record 
reflected symptoms of only generalized malaise and fatigue.  
In addition, a February 2003 laboratory report from the Salt 
Lake City VAMC indicated that the veteran's alanine 
aminotransferase (ALT) was abnormally high.  Although the VA 
records document treatment for hepatitis C, they do not 
contain a detailed evaluation of the severity of the symptoms 
attributable to the veteran's hepatitis C, particularly 
whether the veteran has experienced any incapacitating 
episodes.

In a December 2004 report, a VA reviewer addressed the 
veteran's claim of service connection, which focused on the 
origin of the veteran's hepatitis C and not on his symptoms.  
Such a report is not sufficient for rating purposes.  
Therefore, a new examination is required to fully assess the 
severity of the veteran's hepatitis C symptoms and, if 
possible, to differentiate the symptoms attributable to 
hepatitis C from those attributable to other diagnosed 
disabilities or conditions.

It appears that the veteran continues to receive regular 
treatment for hepatitis C at the Salt Lake City VAMC.  In 
December 2008, the veteran's representative stated that there 
were more current test results from that facility.  
Therefore, more recently prepared treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records, pertinent to hepatitis C 
treatment or evaluation, from the Salt 
Lake City VAMC prepared since October 
2005 and associate the records with the 
claims folder.  

2.  Schedule the veteran for a VA 
examination by an examiner who has 
expertise in liver disease.  (Advise the 
veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
entire claims file, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

The examiner should specifically indicate 
whether the veteran suffers from fatigue, 
malaise, or anorexia due to hepatitis C 
and, if so, whether those symptoms are 
daily or intermittent; whether dietary 
restriction or continuous medication is 
required; whether there is associated 
weight loss, and if so how much; whether 
there are other indications of 
malnutrition; whether there is associated 
weakness and, if so, whether it is 
generalized in nature; whether he has had 
periods of acute signs or symptoms of 
hepatitis severe enough to require bed 
rest and treatment by a physician and, if 
so, how often those periods have 
occurred; and whether he has near-
constant debilitating symptoms.  A 
complete rationale should be provided for 
all opinions expressed and the opinions 
should be supported by the veteran's 
history as reported in treatment reports 
included in the claims file.  The 
examiner should differentiate the 
symptoms attributable to the hepatitis C 
infection from any attributable to other 
diagnosed disabilities or conditions.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a higher initial 
rating for hepatitis C.  If the benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should include reference to 38 C.F.R. 
§ 4.112 (2008), which defines 
"substantial" and "minor" weight loss, 
as well as an "inability to gain 
weight."

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

